United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2540
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Bobby Glenn Banks,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 31, 2010
                                Filed: April 13, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Bobby Banks appeals the district court’s1 denial of his 28 U.S.C. § 2255 motion
to vacate his conviction on drug charges following a jury trial. The district court
granted a certificate of appealability on whether the court should have conducted an
evidentiary hearing on the motion and whether Banks was deprived of his right to
effective assistance of counsel.




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
       We reject, as contrary to the record, Banks’s argument that counsel was
ineffective for not informing him of plea-agreement offers. See United States v.
Bryson, 268 F.3d 560, 562 (8th Cir. 2001) (conclusory allegations are insufficient to
establish ineffective assistance); David v. United States, 134 F.3d 470, 478 (1st Cir.
1998) (district court was not obliged to credit “threadbare allusions to a phantom plea
bargain”). Although Banks argues that he would have proffered an Alford2 plea if
counsel had informed him of the weight of evidence against him, there is no indication
that he would have received any benefit from such a plea. Cf. United States v.
Regenos, 405 F.3d 691, 693 (8th Cir. 2005) (claim that counsel performed deficiently
during plea negotiations failed because movant could not prove result of plea
negotiations would have been different had counsel performed adequately). We also
agree with the district court that Banks’s remaining ineffective-assistance claims fail,
as he cannot show a reasonable probability that the result of the proceedings would
have been different given the overwhelming evidence against him. See Williams v.
United States, 452 F.3d 1009, 1013-14 (8th Cir. 2006) (considerations for determining
whether prejudice exists). We find no abuse of discretion in the court’s denial of an
evidentiary hearing. See Regenos, 405 F.3d at 693-94 (standard of review).

      Accordingly, the judgment is affirmed.
                      ______________________________




      2
       North Carolina v. Alford, 400 U.S. 25, 31 (1970).

                                          -2-